The relator was convicted of robbery on April 19, 1919, and sentenced to serve in State prison not less than ten years nor more than twenty years and nine months. The sentence was commuted March 5, 1924, on the condition that the balance of the sentence would be served if the relator violated his parole. On November 5, 1925, he was again convicted of robbery, and sentenced to serve a term of fifteen years, and thereby violated his parole. The relator was before this court on an appeal from a previous order dismissing a writ of habeas corpus (245 App. Div. 783). In that case the relator had been “ retaken ” and imprisoned for violation of his parole of 1924, without a compliance with sections 697 and 698 of the Code of Criminal Procedure, which were then in force; and he was discharged from custody under that retaking; but forthwith he was held to serve his imprisonment under the second sentence. On November 7, 1935, he was arraigned before the Parole Board (under section 218 of the Correction Law), was charged with the violation of his parole under the first sentence, by the commission of the second felony, and was declared a delinquent as of September 1, 1925, and was charged with the balance of the first term, amounting to thirteen years, seven months and twenty-nine days. Thus he was given credit for all of the time served. Our previous decision had to do only with the unlawful taking of the relator *868for parole violation, and his imprisonment under sueh unlawful retaking, and it did not affect either of the sentences imposed for felony nor the time to be served thereunder. The record before the court does not disclose that the defendant is being held beyond the time for which he was sentenced, less such reductions as are provided for by law. Order affirmed, without costs. McNamee, Crapser and Bliss, JJ., concur; Hill, P. J., concurs, with a memorandum; Rhodes, J., concurs, with a memorandum.